Filed 11/19/15 P. v. Shepard CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                         B264924

         Plaintiff and Respondent,                                  (Los Angeles County
                                                                    Super. Ct. No. KA050021)
         v.

RICHARD SHEPARD,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Salvatore T. Sirna, Judge. Affirmed.
         Brad Kaiserman, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                 _________________________________
         In 2001 a jury convicted Richard Shepard of receiving stolen property and grand
theft from a pawnbroker (Pen. Code § 484.1, subdivision (a)). The court found defendant
had suffered five prior “strike” convictions. The trial court sentenced defendant to two
concurrent terms of 25 years to life, pursuant to the “Three Strikes” law. This court
affirmed the judgment on appeal. (People v. Shepard (Jan. 4, 2002, B148640 [nonpub.
opn.].) In March of 2015, defendant filed a petition to recall his sentence pursuant to
Penal Code section 1170.18, enacted as part of Proposition 47. After obtaining the court
file from defendant’s trial, the trial court denied that petition, noting that defendant’s
commitment offenses involved multiple pieces of gold and diamond jewelry and gold
coins, with a value in excess of $950, thus making him ineligible for relief under
Proposition 47.
         Defendant appealed and we appointed counsel to represent him on appeal. After
examination of the record, counsel filed an opening brief raising no issues and asking this
court to independently review the record. On September 23, 2015, we advised defendant
he had 30 days within which to personally submit any contentions or issues he wished us
to consider. To date, we have received no response.
         We have examined the entire record and are satisfied that defendant’s attorney has
fully complied with his responsibilities and that no arguable issues exist. (People v.
Kelly (2006) 40 Cal. 4th 106, 109–110; People v. Wende (1979) 25 Cal. 3d 436, 441.)
Defendant had the burden of proving his eligibility for resentencing under Penal Code
section 1170.18, which required him to establish the value of the loss underlying his
commitment offenses. (People v. Sherow (2015) 239 Cal. App. 4th 875, 880.) He failed to
do so.




                                               2
                                  DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.


                                           LUI, J.
We concur:


      ROTHSCHILD, P. J.


      CHANEY, J.




                                       3